BERRY, Justice.
This is a companion case to Northern Insurance Company of New York v. Paul H. Ford et al., No. 39,471, which was this day decided. The case is reported in 371 P.2d 92.
The parties to this appeal will be referred to as in our opinion in No. 39,471.
The plaintiffs’ position in the instant case is that they were entitled to judgment against either Northern or Queen; that while they are of the opinion that the trial court did not err in rendering judgment against Northern and not Queen, possibility existed that this Court might hold otherwise in No. 39,471 and for said reason they preserved their claim and action against Queen by perfecting this appeal.
The facts and issues presented by this case are the same as those presented in No. 39,471. Our opinion in said case is therefore adopted as our opinion herein.
Affirmed.
WILLIAMS, C. J., BLACKBIRD, V. C. J., and HALLEY, JOHNSON, JACK SON and IRWIN, JJ., concur.